DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed on May 24, 2021.  Claims 1 and 12-20 were amended.  Claim 7 was cancelled.  A supplemental amendment was filed on July 27, 2021.  Claims 5 and 17 have been cancelled.  Claims 1, 4, 6, 8, 12-13, 15, 18, and 20 have been amended.  Claims 1-4, 6, 8-16, and 18-20 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paintin et al. US Publication 20100042517 A1 in view of Postrel US Publication 20140304056 A1 in view of Tietzen et al. US Publication 20160104187 A1 further in view of Urban US Publication 20120271690 A1.
Claim 1:
	As per claim 1, Paintin teaches the method comprising:
receiving, via one or more processors of a point aggregator computer system, registration information of a first account and a second account of a consumer from a user computer device having a display interface (paragraphs 0028-0029 “At process block 210, the interface may provide the consumer with the ability to add (or remove, process block 215) loyalty/financial accounts from the universal device.  When adding a new account the interface may prompt the consumer to enter identification information for the account (e.g., the account number, the routing number, the associated card association, retailer and/or financial institution, expiration date, card verification code (CVC), CVC2, etc.” and “…Such accumulated rewards can be tracked and displayed at or through the interface…”);


converting, via the one or more processors, the reward points associated with each of the first account and the second account into reward money applying a first conversion factor for the first account and a second conversion factor for the second account (paragraphs 0030, 0035, item 305 Figure 3 “In one embodiment, the interface may further provide the consumer with the option of combining rewards from one or more accounts (process block 225), as well as transferring rewards from one account to another. A rewards summary tab may be presented which may provide an aggregated summary for all of the accounts. Furthermore, the interface may present the consumer with conversion calculations, conversion restrictions, etc. For example, assuming that the consumer has one hundred frequent purchaser points from a shoe store, five hundred frequent flyer miles from an airline, and three hundred cash-back reward points from a credit card, the consumer may be able to combine/transfer these rewards in a variety of ways. In one embodiment, if the consumer desires to convert all of the rewards 

combining, via the one or more processors, the reward money of the first account and the second account to provide aggregated reward money (paragraphs 0030 and 0035 “In one embodiment, the interface may further provide the consumer with the option of combining rewards from one or more accounts (process block 225), as well as transferring rewards from one account to another. A rewards summary tab may be presented which may provide an aggregated summary for all of the accounts. Furthermore, the interface may present the consumer with conversion calculations, conversion restrictions, etc. For example, assuming that the consumer has one hundred frequent purchaser points from a shoe store, five hundred frequent flyer miles from an airline, and three hundred cash-back reward points from a credit card, the consumer may be able to combine/transfer these rewards in a 
Paintin does not teach receiving, via the one or more processors, a transaction purchase request from a merchant computer over the network for the consumer making a purchase with all or a portion of the aggregated reward money.  However, Postrel teaches a Method and System for Donating Reward Points to Targeted Charity and further teaches, “As known in the prior art, issuing banks may award reward points to its customers based on expenditures made with the credit card. For example, a customer that charges $2,000 on his credit card will have 2,000 points entered into his reward account with the issuing bank. The customer may accumulate reward points and ultimately redeem some or all of his reward points in exchange for a product or service. For example, a customer may be able to exchange 5,000 reward points for a DVD player, or 35,000 points for an airline ticket.” (paragraph 0030), “Reward points systems such as those provided by a credit card issuing bank are referred to as funded systems, wherein 



Paintin does not teach receiving, via the one or more processors, a selection of the one or more charity organizations and a portion or all of the reward points of the first account and/or the second account to be donated to the one or more charity organizations from the user computer device.   However, Postrel teaches a Method and System for Donating Reward Points to Targeted Charity and further teaches, “For example, a consumer may approach a POS device (integrated with POD functionality under this invention) at a merchant intending to use his credit card (issued by the issuing bank) to make a purchase. When the purchase transaction approval request is transmitted by the POS/POD to the funds processor, the funds processor will detect that the credit card used by the consumer was issued by an issuing bank that is also funds issuer under this invention. The funds processor will query the issuing bank/funds issuer to ascertain the number of reward points that consumer may have in his or her reward point account. The number of reward points is looked up by the issuing bank and returned to the funds processor, which will then transmit the number of reward points back to the POS/POD device for display on the touchscreen to the consumer with a query as follows:” (paragraph 0043), "You have 5,500 reward points in you account with Acme Bank. Would you like to donate some or all of these points to a charitable organization? ______ Yes ______ No" (paragraph 0044), “If the consumer indicates "No", then the purchase transaction is executed as usual. If, however, the consumer has been enticed to make such a donation, then the reward point donation transaction is executed as described above. A series of queries will be displayed that will determine the number of points to be donated as well as a recipient organization. A list of potential recipients may be displayed as follows:” (paragraph 0045), “Please choose a recipient of your reward points: USO____ American Red Cross____ Armed Forces____ Cancer Research___” (paragraph 0046) and “…In this invention, as shown in FIG. 2, the funds processor may act as a reward point exchange entity and interact with a plurality of reward point issuing entities (e.g. an issuing bank, an airline, and a hotel) in order to aggregate reward point value into an account held on behalf of the consumer/donor, generally at the request of the consumer/donor. In this case, the donor may be shown the total number of aggregated reward points held by the funds processor (in total exchange points or aggregated value), and/or the donor may be shown the individual reward totals from each issuing entity (the issuing bank, the airline, and the hotel, for example). The donor may opt to exchange reward points via the POS/POD device at the time of the donation transaction, and then make the desired donation, or the donor may choose to use only reward points that have already been aggregated into his reward account previously.” (paragraph 0047).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include receiving, via the one or more processors, a selection of the one or more charity organizations and a portion or all of the reward points of the first account and/or the second account to be donated to the one or more charity organizations from the user computer device as taught by Postrel in order to allow the user to select the one or more charities of their choice and designate a certain amount of money/rewards to the charities.  
Paintin and Postrel do not teach in response to receiving the transaction purchase request, receiving, via the one or more processors, the consumer’s current geographic location from the user computer device.  However, Tietzen teaches Systems and Methods for Changing Operation Modes in a Loyalty Program and further teaches, “In some examples, the processor(s) may determine the location associated with a transaction based on obtained transaction or transaction initiating device information such as an IP address or device identifier associated with a transaction. In some examples, the processor(s) may determine the location associated with a merchant based on obtained transaction or transaction initiating device information such as a merchant identifier or a device identifier associated with the merchant. In some examples, the processor(s) may determine the location associated with the customer based on obtained transaction or transaction initiating device information such as token or payment identifier associated with the customer, an IP address, GPS, A-GPS or other location data associated with a customer device, etc.” (paragraph 0819), “In some examples, processor(s) on a mobile device running a loyalty or payment application, firmware or other code can be configured to transmit location information to the system as part of the payment process or loyalty program. For example, a mobile device involved in a transaction using a mobile device payment platform may include GPS or other location data, IP addresses, etc. as part of the transaction process or as part of the loyalty program. In other examples, the transaction initiating device or customer device may not explicitly provide any location information with the transaction data; however, the transaction system may be configured to determine a location associated with the transaction based on an IP address from which the transaction or other data was sent.” (paragraph 0821) and “In some embodiments, the location information can be obtained in real or near-real time as the transaction is being processed. For example, location information can be received from transaction data as it is being processed by the transaction processing system. In some embodiments, location information obtained directly from a transaction initiating device, a purchaser device, and/or merchant device can be obtained concurrently with or within a short time period of a transaction being initiated or completed. For example, processor(s) at a transaction initiating device, a purchaser device, and/or merchant device may obtain GPS or other location data as part of the loyalty program. In some examples, a loyalty and/or payment application operating on a purchaser device may record location information for the device when a transaction is initiated or completed, or within a short period of the transaction.” (paragraph 0822).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include in response to receiving the transaction purchase request, receiving, via the one or more processors, the consumer’s current geographic location from the user computer device as taught by Tietzen in order to identify the user’s location while conducting a transaction with the merchant.  

Paintin and Postrel do not teach identifying, via the one or more processors, one or more charity organizations near the consumer’s current geographic location.  However, Tietzen teaches Systems and Methods for Changing Operation Modes in a Loyalty Program and further teaches, “At 6604, the system can be configured to determine whether the transaction occurred within the catchment area of the customer and/or the merchant. In some examples, the transaction location may be determined based on a terminal ID associated with the transaction, and/or a transaction code (e.g. identifying a card swipe/tap, online purchase, phone order, etc.).” (paragraph 0896), “For example, a community-based charity such as a charity supporting a children's community sports team may have a catchment area for transactions which occur within the community and/or surrounding area. In some examples, the catchment area parameters may be defined by postal codes, address ranges, distances or travel times from a defined address, and the like.” (paragraph 0882), and “If the transaction is determined to be local e.g. falls with the defined catchment area, the system can be configured to determine the one or more donation accounts associated with the customer support profile. In some examples, the customer support profile can identify one or more selected community charities/organizations/programs for receiving donation amounts and the ratio or proportion of donation amounts to split between the selected charities.” (paragraph 0897).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include identifying, via the one or more processors, one or more charity organizations near the consumer’s current geographic location as taught by Tietzen in order to allow the user to contribute or donate to charities close to the user’s location.    



Paintin and Postrel do not teach transmitting, via the one or more processors, one or more selection options for a consumer to donate all or a portion of the rewards points of the first account and/or the second account to the one or more charity organizations to be displayed on the display interface of the user computer device.  However, Tietzen teaches Systems and Methods for Changing Operation Modes in a Loyalty Program and further teaches, “In some examples, by default, the charity(ies) to which the donation accrues may be associated with a payment account (e.g. a charity-branded credit card), may be associated with the loyalty system (e.g. a charity points program), may be selected by the consumer (e.g. loyalty system may provide options for donating amounts to one or more charities selected by the consumer), or may be selected or identified by any other mechanisms.” (paragraph 0802).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include transmitting, via the one or more processors, one or more selection options for a consumer to donate all or a portion of the rewards points of the first account and/or the second account to the one or more charity organizations to be displayed on the display interface of the user computer device as taught by Tietzen in order to allow the user to indicate the amounts of points or money to be distributed or transferred to the one or more charities.  





Paintin, Postrel and Tietzen do not teach in response to the selection of the one or more charity organizations and a portion or all of the reward points of the first account and/or the second account to be donated, deducting the portion or all of the reward points of the first account and/or the second account to be donated from the first account and the second account.  However, Urban teaches Redeeming Affinity Rewards as Contribution and further teaches, “The method and computer program product, in an aspect, comprise presenting an individual, via the website of a service provider, with a list of affinity programs from which to donate points to a nonprofit organization. Next, after receiving a selection of an affinity program, the individual is asked for a desired amount of (vested) points to be redeemed. Then, the desired amount of points is converted into a cash equivalent amount using the affinity programs stated conversion rules. In such an aspect, the desired amount of points is then deducted from the balance of the individual's affinity program account. The service provider can then forward a portion of the cash equivalent amount to the nonprofit organization (after deducting a percentage as a "processing" or "transaction" fee). (paragraph 0023).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include in response to the selection of the one or more charity organizations and a portion or all of the reward points of the first account and/or the second account to be donated, deducting the portion or all of the reward points of the first account and/or the second account to be donated from the first account and the second account as taught by Urban in order to provide money or points associated with the user accounts to the selected charities.   



Paintin, Postrel and Tietzen do not teach and transmitting, via the one or more processors, the reward money associated with the donated rewards points to the one or more charity organizations.  However, Urban teaches Redeeming Affinity Rewards as Contribution and further teaches, “The method and computer program product, in an aspect, comprise presenting an individual, via the website of a service provider, with a list of affinity programs from which to donate points to a nonprofit organization. Next, after receiving a selection of an affinity program, the individual is asked for a desired amount of (vested) points to be redeemed. Then, the desired amount of points is converted into a cash equivalent amount using the affinity programs stated conversion rules. In such an aspect, the desired amount of points is then deducted from the balance of the individual's affinity program account. The service provider can then forward a portion of the cash equivalent amount to the nonprofit organization (after deducting a percentage as a "processing" or "transaction" fee). (paragraph 0023).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include and transmitting, via the one or more processors, the reward money associated with the donated rewards points to the one or more charity organizations as taught by Urban in order to provide money or points associated with the user accounts to the selected charities.   






Claim 20:
As per claim 20, Paintin teaches the method comprising:
receiving, via one or more processors, reward points associated with a first account held by a consumer from a first issuer computer system over a network (paragraphs 0028 and 0038-0039 “At process block 210, the interface may provide the consumer with the ability to add (or remove, process block 215) loyalty/financial accounts from the universal device…Once, the account  has been added, the account  then appears in the list with the other accounts and be accessed to view reward points, see balances, check for special offers, etc.” and “For example, processing center 405 may receive rewards information related to merchants’ 416 loyalty programs.  The rewards information may be consumer specific (i.e., account information, rewards balance, etc.) or may be general rewards/loyalty offers, coupons, rebates, etc.”);
receiving, via the one or more processors, reward points associated with a second account held by the consumer from a second issuer computer system over the network (paragraphs 0028 and 0038-0039 “At process block 210, the interface may provide the consumer with the ability to add (or remove, process block 215) loyalty/financial accounts from the universal device…Once, the account  has been added, the account  then appears in the list with the other accounts and be accessed to view reward points, see balances, check for special offers, etc.” and “For example, processing center 405 may receive rewards information related to merchants’ 416 loyalty programs.  The rewards information may be consumer specific (i.e., account information, rewards balance, etc.) or may be general rewards/loyalty offers, coupons, rebates, etc.”);

applying, via the one or more processors, a first conversion factor to convert the reward points for the first account into reward money, the first conversion factor being received from the first issuer computer system (paragraphs 0030, 0035, item 305 Figure 3 “In one embodiment, the interface may further provide the consumer with the option of combining rewards from one or more accounts (process block 225), as well as transferring rewards from one account to another. A rewards summary tab may be presented which may provide an aggregated summary for all of the accounts. Furthermore, the interface may present the consumer with conversion calculations, conversion restrictions, etc. For example, assuming that the consumer has one hundred frequent purchaser points from a shoe store, five hundred frequent flyer miles from an airline, and three hundred cash-back reward points from a credit card, the consumer may be able to combine/transfer these rewards in a variety of ways. In one embodiment, if the consumer desires to convert all of the rewards into frequent flyer miles, the one hundred frequent purchaser points may convert to fifty frequent flyer miles, and the three hundred cash-back rewards points may convert to one hundred frequent flyer miles. Accordingly, after combining the rewards from the shoe store and the credit card, the consumer would have a total of six hundred and fifty frequent flyer miles. Nonetheless, other combinations may be made as well as other conversion rates/penalties may be calculated.” and “In a further embodiment, a consumer may be able to redeem rewards value by exchanging the rewards value for cash value (process block 305). The cash value may then be distributed to the consumer using a money transfer (process block 310), for example, through a licensed money transmitter such a Western Union Financial Services, Inc., or through an agent affiliated with a money transmitter…. Payout of cash value may be accomplished through one of more other financial institutions. Cash value can include cash and cash-equivalents such as, for example, money orders, checks, travelers checks, gift cards, gift certificates, prepaid cards, debit cards, stored value cards, smart cards, sending money to an account associated with the consumer or another party (e.g., family member), providing store credit, etc.”);
applying, via the one or more processors, a second conversion factor to convert the reward points for the second account into reward money, the second conversion factor being received from the second issuer computer system (paragraphs 0030, 0035, item 305 Figure 3 “In one embodiment, the interface may further provide the consumer with the option of combining rewards from one or more accounts (process block 225), as well as transferring rewards from one account to another. A rewards summary tab may be presented which may provide an aggregated summary for all of the accounts. Furthermore, the interface may present the consumer with conversion calculations, conversion restrictions, etc. For example, assuming that the consumer has one hundred frequent purchaser points from a shoe store, five hundred frequent flyer miles from an airline, and three hundred cash-back reward points from a credit card, the consumer may be able to combine/transfer these rewards in a variety of ways. In one embodiment, if the consumer desires to convert all of the rewards into frequent flyer miles, the one hundred frequent purchaser points may convert to fifty frequent flyer miles, and the three hundred cash-back rewards points may convert to one hundred frequent flyer miles. Accordingly, after combining the rewards from the shoe store and the credit card, the consumer would have a total of six hundred and fifty frequent flyer miles. Nonetheless, other combinations may be made as well as other conversion rates/penalties may be calculated.” and “In a further embodiment, a consumer may be able to redeem rewards value by exchanging the rewards value for cash value (process block 305). The cash value may then be distributed to the consumer using a money transfer (process block 310), for example, through a licensed money transmitter such a Western Union Financial Services, Inc., or through an agent affiliated with a money transmitter…. Payout of cash value may be accomplished through one of more other financial institutions. Cash value can include cash and cash-equivalents such as, for example, money orders, checks, travelers checks, gift cards, gift certificates, prepaid cards, debit cards, stored value cards, smart cards, sending money to an account associated with the consumer or another party (e.g., family member), providing store credit, etc.”);
combining, via the one or more processors, the reward money from the first account and the second account to provide aggregated reward money (paragraphs 0030 and 0035 “In one embodiment, the interface may further provide the consumer with the option of combining rewards from one or more accounts (process block 225), as well as transferring rewards from one account to another. A rewards summary tab may be presented which may provide an aggregated summary for all of the accounts. Furthermore, the interface may present the consumer with conversion calculations, conversion restrictions, etc. For example, assuming that the consumer has one hundred frequent purchaser points from a shoe store, five hundred frequent flyer miles from an airline, and three hundred cash-back reward points from a credit card, the consumer may be able to combine/transfer these rewards in a variety of ways. In one embodiment, if the consumer desires to convert all of the rewards into frequent flyer miles, the one hundred frequent purchaser points may convert to fifty frequent flyer miles, and the three hundred cash-back rewards points may convert to one hundred frequent flyer miles. Accordingly, after combining the rewards from the shoe store and the credit card, the consumer would have a total of six hundred and fifty frequent flyer miles. Nonetheless, other combinations may be made as well as other conversion rates/penalties may be calculated.” and “In a further embodiment, a consumer may be able to redeem rewards value by exchanging the rewards value for cash value (process block 305). The cash value may then be distributed to the consumer using a money transfer (process block 310), for example, through a licensed money transmitter such a Western Union Financial Services, Inc., or through an agent affiliated with a money transmitter…. Payout of cash value may be accomplished through one of more other financial institutions. Cash value can include cash and cash-equivalents such as, for example, money orders, checks, travelers checks, gift cards, gift certificates, prepaid cards, debit cards, stored value cards, smart cards, sending money to an account associated with the consumer or another party (e.g., family member), providing store credit, etc.”); 

Paintin does not teach receiving, via the one or more processors, a transaction purchase request from a merchant computer over the network for the consumer making a purchase with all or a portion of the aggregated reward money.  However, Postrel teaches a Method and System for Donating Reward Points to Targeted Charity and further teaches, “As known in the prior art, issuing banks may award reward points to its customers based on expenditures made with the credit card. For example, a customer that charges $2,000 on his credit card will have 2,000 points entered into his reward account with the issuing bank. The customer may accumulate reward points and ultimately redeem some or all of his reward points in exchange for a product or service. For example, a customer may be able to exchange 5,000 reward points for a DVD player, or 35,000 points for an airline ticket.” (paragraph 0030), “Reward points systems such as those provided by a credit card issuing bank are referred to as funded systems, wherein the issuing bank will set aside the par value of the points awarded for subsequent redemption by the consumer. Thus, when the issuing bank awards 5,000 points, and the par value is 0.01 (one cent), then the issuing bank will have a liability of $50 to the consumer and will set aside that $50 to cover consumer's redemption of the points. For example, a consumer may elect to redeem his 5,000 reward points and the issuing bank will use the $50 to make the purchase designated by the consumer (e.g. via a related web site), it may give cash back to the consumer, etc. In any event, when the consumer has a reward point account with an issuing bank, he effectively has a credit with that bank for the par value of the total number of points in the account.” (paragraph 0031) and “The user may have a credit card, debit card, or stored value card that is linked to their points account in such a way as to permit them to pay for purchases with a merchant by using the card, wherein the merchant uses the existing credit card payment infrastructure as if payment were being made/authorized by a bank linked to the credit card or debit card account, but in fact the card is linked to the user's points account. In this manner, the user and merchant can use the points account to pay for purchases in a seamless manner whereby points are used for consideration rather than or as a supplement to cash and traditional credit.” (paragraph 0089).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include receiving, via the one or more processors, a transaction purchase request from a merchant computer over the network for the consumer making a purchase with all or a portion of the aggregated reward money as taught by Postrel in order to provide the customer flexibility to pay for goods or services using points or money based on the conversion of points.   
Paintin does not teach receiving, via the one or more processors, a selection of the one or more charity organizations and a portion or all of the reward points of the first account and/or the second account to be donated to the one or more charity organizations from the display interface of the user computer device.  However, Postrel teaches a Method and System for Donating Reward Points to Targeted Charity and further teaches, “For example, a consumer may approach a POS device (integrated with POD functionality under this invention) at a merchant intending to use his credit card (issued by the issuing bank) to make a purchase. When the purchase transaction approval request is transmitted by the POS/POD to the funds processor, the funds processor will detect that the credit card used by the consumer was issued by an issuing bank that is also funds issuer under this invention. The funds processor will query the issuing bank/funds issuer to ascertain the number of reward points that consumer may have in his or her reward point account. The number of reward points is looked up by the issuing bank and returned to the funds processor, which will then transmit the number of reward points back to the POS/POD device for display on the touchscreen to the consumer with a query as follows:” (paragraph 0043), "You have 5,500 reward points in you account with Acme Bank. Would you like to donate some or all of these points to a charitable organization? ______ Yes ______ No" (paragraph 0044), “If the consumer indicates "No", then the purchase transaction is executed as usual. If, however, the consumer has been enticed to make such a donation, then the reward point donation transaction is executed as described above. A series of queries will be displayed that will determine the number of points to be donated as well as a recipient organization. A list of potential recipients may be displayed as follows:” (paragraph 0045), “Please choose a recipient of your reward points: USO____ American Red Cross____ Armed Forces____ Cancer Research___” (paragraph 0046) and “…In this invention, as shown in FIG. 2, the funds processor may act as a reward point exchange entity and interact with a plurality of reward point issuing entities (e.g. an issuing bank, an airline, and a hotel) in order to aggregate reward point value into an account held on behalf of the consumer/donor, generally at the request of the consumer/donor. In this case, the donor may be shown the total number of aggregated reward points held by the funds processor (in total exchange points or aggregated value), and/or the donor may be shown the individual reward totals from each issuing entity (the issuing bank, the airline, and the hotel, for example). The donor may opt to exchange reward points via the POS/POD device at the time of the donation transaction, and then make the desired donation, or the donor may choose to use only reward points that have already been aggregated into his reward account previously.” (paragraph 0047).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include receiving, via the one or more processors, a selection of the one or more charity organizations and a portion or all of the reward points of the first account and/or the second account to be donated to the one or more charity organizations from the user computer device as taught by Postrel in order to allow the user to select the one or more charities of their choice and designate a certain amount of money/rewards to the charities.    
Paintin and Postrel do not teach in response to receiving the transaction purchase request, receiving, via the one or more processors, the consumer’s current geographic location from a user computer device.  However, Tietzen teaches Systems and Methods for Changing Operation Modes in a Loyalty Program and further teaches, “In some examples, the processor(s) may determine the location associated with a transaction based on obtained transaction or transaction initiating device information such as an IP address or device identifier associated with a transaction. In some examples, the processor(s) may determine the location associated with a merchant based on obtained transaction or transaction initiating device information such as a merchant identifier or a device identifier associated with the merchant. In some examples, the processor(s) may determine the location associated with the customer based on obtained transaction or transaction initiating device information such as token or payment identifier associated with the customer, an IP address, GPS, A-GPS or other location data associated with a customer device, etc.” (paragraph 0819), “In some examples, processor(s) on a mobile device running a loyalty or payment application, firmware or other code can be configured to transmit location information to the system as part of the payment process or loyalty program. For example, a mobile device involved in a transaction using a mobile device payment platform may include GPS or other location data, IP addresses, etc. as part of the transaction process or as part of the loyalty program. In other examples, the transaction initiating device or customer device may not explicitly provide any location information with the transaction data; however, the transaction system may be configured to determine a location associated with the transaction based on an IP address from which the transaction or other data was sent.” (paragraph 0821) and “In some embodiments, the location information can be obtained in real or near-real time as the transaction is being processed. For example, location information can be received from transaction data as it is being processed by the transaction processing system. In some embodiments, location information obtained directly from a transaction initiating device, a purchaser device, and/or merchant device can be obtained concurrently with or within a short time period of a transaction being initiated or completed. For example, processor(s) at a transaction initiating device, a purchaser device, and/or merchant device may obtain GPS or other location data as part of the loyalty program. In some examples, a loyalty and/or payment application operating on a purchaser device may record location information for the device when a transaction is initiated or completed, or within a short period of the transaction.” (paragraph 0822).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include in response to receiving the transaction purchase request, receiving, via the one or more processors, the consumer’s current geographic location from the user computer device as taught by Tietzen in order to identify the user’s location while conducting a transaction with the merchant.   
Paintin and Postrel do not teach identifying one or more charity organizations near the consumer’s current geographic location.  However, Tietzen teaches Systems and Methods for Changing Operation Modes in a Loyalty Program and further teaches, “At 6604, the system can be configured to determine whether the transaction occurred within the catchment area of the customer and/or the merchant. In some examples, the transaction location may be determined based on a terminal ID associated with the transaction, and/or a transaction code (e.g. identifying a card swipe/tap, online purchase, phone order, etc.).” (paragraph 0896), “For example, a community-based charity such as a charity supporting a children's community sports team may have a catchment area for transactions which occur within the community and/or surrounding area. In some examples, the catchment area parameters may be defined by postal codes, address ranges, distances or travel times from a defined address, and the like.” (paragraph 0882), and “If the transaction is determined to be local e.g. falls with the defined catchment area, the system can be configured to determine the one or more donation accounts associated with the customer support profile. In some examples, the customer support profile can identify one or more selected community charities/organizations/programs for receiving donation amounts and the ratio or proportion of donation amounts to split between the selected charities.” (paragraph 0897).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include identifying, via the one or more processors, one or more charity organizations near the consumer’s current geographic location as taught by Tietzen in order to allow the user to contribute or donate to charities close to the user’s location.     


Paintin and Postrel do not teach transmitting, via the one or more processors, one or more selection options for a consumer to donate all or a portion of the rewards points of the first account and/or the second account to the one or more charity organizations to be displayed on a display interface of the user computer device.  However, Tietzen teaches Systems and Methods for Changing Operation Modes in a Loyalty Program and further teaches, “In some examples, by default, the charity(ies) to which the donation accrues may be associated with a payment account (e.g. a charity-branded credit card), may be associated with the loyalty system (e.g. a charity points program), may be selected by the consumer (e.g. loyalty system may provide options for donating amounts to one or more charities selected by the consumer), or may be selected or identified by any other mechanisms.” (paragraph 0802).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include transmitting, via the one or more processors, one or more selection options for a consumer to donate all or a portion of the rewards points of the first account and/or the second account to the one or more charity organizations to be displayed on the display interface of the user computer device as taught by Tietzen in order to allow the user to indicate the amounts of points or money to be distributed or transferred to the one or more charities.  
Paintin, Postrel, and Tietzen do not teach in response to the selection of the one or more charity organizations and a portion or all of the reward points of the first account and/or the second account to be donated, deducting the portion or all of the reward points of the first account and/or the second account to be donated from the first account and the second account.  However, Urban teaches Redeeming Affinity Rewards as Contribution and further teaches, “The method and computer program product, in an aspect, comprise presenting an individual, via the website of a service provider, with a list of affinity programs from which to donate points to a nonprofit organization. Next, after receiving a selection of an affinity program, the individual is asked for a desired amount of (vested) points to be redeemed. Then, the desired amount of points is converted into a cash equivalent amount using the affinity programs stated conversion rules. In such an aspect, the desired amount of points is then deducted from the balance of the individual's affinity program account. The service provider can then forward a portion of the cash equivalent amount to the nonprofit organization (after deducting a percentage as a "processing" or "transaction" fee). (paragraph 0023).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include in response to the selection of the one or more charity organizations and a portion or all of the reward points of the first account and/or the second account to be donated, deducting the portion or all of the reward points of the first account and/or the second account to be donated from the first account and the second account as taught by Urban in order to provide money or points associated with the user accounts to the selected charities.     
Paintin, Postrel, and Tietzen do not teach and transmitting, via the one or more processors, the reward money associated with the donated rewards points to the one or more charity organizations.  However, Urban teaches Redeeming Affinity Rewards as Contribution and further teaches, “The method and computer program product, in an aspect, comprise presenting an individual, via the website of a service provider, with a list of affinity programs from which to donate points to a nonprofit organization. Next, after receiving a selection of an affinity program, the individual is asked for a desired amount of (vested) points to be redeemed. Then, the desired amount of points is converted into a cash equivalent amount using the affinity programs stated conversion rules. In such an aspect, the desired amount of points is then deducted from the balance of the individual's affinity program account. The service provider can then forward a portion of the cash equivalent amount to the nonprofit organization (after deducting a percentage as a "processing" or "transaction" fee). (paragraph 0023).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include and transmitting, via the one or more processors, the reward money associated with the donated rewards points to the one or more charity organizations as taught by Urban in order to provide money or points associated with the user accounts to the selected charities.   
Claim 2:
	As per claim 2, Paintin, Postrel, Tietzen, and Urban teach the method of claim 1 as described above and Postrel further teaches further comprising displaying the reward points associated with each of the first account and the second account to the consumer at the display interface (paragraphs 0054-0055).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include further comprising displaying the reward points associated with each of the first account and the second account to the consumer at the display interface as taught by Postrel to allow the user to view individual accounts point or credits.   
Claim 3:
	As per claim 3, Paintin, Postrel, Tietzen, and Urban teach the method of claim 1 as describe above and Postrel further teaches further comprising displaying the aggregated reward money to the consumer at the display interface (paragraphs 0054 and 0056).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include further comprising displaying the aggregated reward money to the consumer at the display interface as taught by Postrel in order to view the a total amount of cash of all accounts based on an exchange or conversion unit.  



Claim 4: 
	As per claim 4, Paintin, Postrel, Tietzen, and Urban teach the method of claim 1 as described above and Postrel further teaches further comprising applying the reward points of the first account and the second account for purchase of one or more merchant products and/or services in a rewards store selected by the consumer (paragraphs 0030, 0089, and 0078).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include further comprising applying the reward points of the first account and the second account for purchase of one or more merchant products and/or services in a rewards store selected by the consumer as taught by Postrel in order to allow the user redeem points or credits to purchase a product or service.  
Claim 9:
	As per claim 9, Paintin, Postrel, Tietzen, and Urban teach the method of claim 1 as described above and Paintin further teaches further comprising providing the consumer with an option at the display interface to share at least a portion of the reward points of the first account or the second account with a second consumer (paragraph 0033).





Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Paintin, Postel, Tietzen, and Urban as applied to claim 1 above, and further in view of Aviles et al. US Publication 20050021353 A1.  
Claim 6: 
	As per claim 6, Paintin, Postel, Tietzen, and Urban teach the method of claim 1 as described above but do not teach further comprising confirming a legitimacy of each of the one or more charity organizations prior to providing the consumer with the one or more selection options.  However, Aviles teaches Donation System and Method and further teaches, “Charity database 40 may be a database including information related to one or more individual, entity, government approved charities or the like. In one embodiment, the database may include or have access to all government approved charities. The charities may include 501 (c)(3) organizations. 501 (c)(3) organizations are charities or philanthropies that have obtained a not-for-profit status through documentation by the Internal Revenue Service. To obtain IRS approval, 501 (c)(3) organizations must have purposes that are charitable, educational, religious, scientific, literary, supporting national or international amateur sports, supporting the prevention of cruelty to children or animals, and/or supporting testing related to public safety. An example of a 501 (c)(3) organization is the Muscular Dystrophy Association. Charity database 40 may also comprise databases of any charitable organizations, individuals, businesses, political campaigns, lobbying groups, trade associations, business leagues, chambers of commerce, and the like. For example, charity database 40 may also comprise databases of any 501 (c) and/or 509 (a) organizations. Further, charity database 40 may also obtain information from a third-party database vendor such as GuideStar.RTM., which maintains a national database of 501 (c)(3) charities. Charity database 40 may maintain its database of 501 (c)(3) or other organizations by continuously, randomly or periodically downloading new or updated information to database 40 from a government list, such as those listed in IRS Publication 78, Cumulative List of Organizations. Information may also be downloaded and/or updated in real-time or on a batch basis, where downloading and/or updating recurs on a daily, weekly, monthly, and/or other time period.” (paragraph 0046) and “Donor 1 may select a participating loyalty point issuer in order facilitate the redemption of donor's 1 loyalty points. For example, donor 1 may select to redeem membership rewards points earned through the American Express Membership Rewards.RTM. program and then apply these points towards the donation to the selected charity. The system may communicate with the loyalty point issuer and/or by any other loyalty point verifier to verify and/or deduct the loyalty points. The loyalty points may also be converted into currency and/or other value by the loyalty point issuer, by another third party, by the donation engine 10 or payment middleware 90. Verification and conversion of loyalty points may be by any method known in the art.” (paragraph 0063).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include further comprising confirming a legitimacy of each of the one or more charity organizations prior to providing the consumer with the one or more selection options as taught by Aviles in order to insure that points/credits/money are donated to charities that fulfil their core missions.  
Claim 8: 
	As per claim 8, Paintin, Postel, Tietzen, and Urban teach the method of claim 1 as described above further comprising confirming a legitimacy of each of the one or more charity organizations prior to transmitting a request to the consumer for donation to the one or more charity organizations.  However, Aviles teaches Donation System and Method and further teaches, “Charity database 40 may be a database including information related to one or more individual, entity, government approved charities or the like. In one embodiment, the database may include or have access to all government approved charities. The charities may include 501 (c)(3) organizations. 501 (c)(3) organizations are charities or philanthropies that have obtained a not-for-profit status through documentation by the Internal Revenue Service. To obtain IRS approval, 501 (c)(3) organizations must have purposes that are charitable, educational, religious, scientific, literary, supporting national or international amateur sports, supporting the prevention of cruelty to children or animals, and/or supporting testing related to public safety. An example of a 501 (c)(3) organization is the Muscular Dystrophy Association. Charity database 40 may also comprise databases of any charitable organizations, individuals, businesses, political campaigns, lobbying groups, trade associations, business leagues, chambers of commerce, and the like. For example, charity database 40 may also comprise databases of any 501 (c) and/or 509 (a) organizations. Further, charity database 40 may also obtain information from a third-party database vendor such as GuideStar.RTM., which maintains a national database of 501 (c)(3) charities. Charity database 40 may maintain its database of 501 (c)(3) or other organizations by continuously, randomly or periodically downloading new or updated information to database 40 from a government list, such as those listed in IRS Publication 78, Cumulative List of Organizations. Information may also be downloaded and/or updated in real-time or on a batch basis, where downloading and/or updating recurs on a daily, weekly, monthly, and/or other time period.” (paragraph 0046) and “Donor 1 may select a participating loyalty point issuer in order facilitate the redemption of donor's 1 loyalty points. For example, donor 1 may select to redeem membership rewards points earned through the American Express Membership Rewards.RTM. program and then apply these points towards the donation to the selected charity. The system may communicate with the loyalty point issuer and/or by any other loyalty point verifier to verify and/or deduct the loyalty points. The loyalty points may also be converted into currency and/or other value by the loyalty point issuer, by another third party, by the donation engine 10 or payment middleware 90. Verification and conversion of loyalty points may be by any method known in the art.” (paragraph 0063).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include further confirming a legitimacy of each of the one or more charity organizations prior to transmitting a request to the consumer for donation to the one or more charity organizations as taught by Aviles in order to insure that points/credits/money are donated to charities that fulfil their core missions.  

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Paintin, Postel, Tietzen, and Urban as applied to claim 1 above, and further in view of Arkes US Patent 7152042 B1.
Claim 10:
	As per claim 10, Paintin, Postrel, Tietzen, and Urban teach the method of claim 1 as described above but do not teach further comprising allowing a second consumer to submit a bid to purchase the reward points from the consumer.  However, Arkes teaches an Incentive Points Redemption Program Carried Out Via An On-line Auction and further teaches, “In the embodiment of the invention where a participant is allowed to purchase points, an established dollars-to-points conversion ratio is maintained and used during the sale of points to participants. The ratio may be determined on a specified basis such as for: a particular sponsor, a level of points purchased, or a particular auction.” (column 12, lines 59-64).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include further comprising allowing a second consumer to submit a bid to purchase the reward points from the consumer as taught by Arkes in order to allow the consumer to profit from an excess of reward points not being used.   



Claim 11:
	As per claim 11, Paintin, Postrel, Tietzen, and Urban teach the method of claim 1 as described above but do not teach wherein the consumer sets a conversion factor for additional consumers to bid to purchase the reward points from the consumer.  However, Arkes teaches an Incentive Points Redemption Program Carried Out Via An On-line Auction and further teaches, “In the embodiment of the invention where a participant is allowed to purchase points, an established dollars-to-points conversion ratio is maintained and used during the sale of points to participants. The ratio may be determined on a specified basis such as for: a particular sponsor, a level of points purchased, or a particular auction.” (column 12, lines 59-64).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include wherein the consumer sets a conversion factor for additional consumers to bid to purchase the reward points from the consumer as taught by Arkes in order to incentivize purchase of  auctioned of reward points.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Paintin et al. US Publication 20100042517 A1 in view of Postrel US Publication 20140304056 A1 in view of Tietzen et al. US Publication 20160104187 A1 further in view of Urban US Publication 20120271690 A1.
Claim 12:
As per claim 12, Paintin teaches a system comprising:
a processor physically configured according to computer-executable instructions (paragraph 0052 “The hardware elements can include one or more processors 710, including, without limitation, one or more general-purpose processors and/or one or more special-purpose processors (such as digital signal processing chips, graphics acceleration chips, and/or the like);”;
a memory physically configured to store computer-executable instructions and assist the processor (paragraph 0053 “The computer system 700 may further include (and/or be in communication with) one or more storage devices 725, which can comprise, without limitation, local and/or network accessible storage and/or can include, without limitation, a disk drive, a drive array, an optical storage device, a solid-state storage device, such as a random access memory ("RAM") and/or a read-only memory ("ROM"), which can be programmable, flash-updateable and/or the like.”);
an input-output circuit in communication with the processor (paragraphs 0052-0053 “The computer system 700 is shown comprising hardware elements that can be electrically coupled via a bus 705 (or may otherwise be in communication, as appropriate). The hardware elements can include one or more processors 710, including, without limitation, one or more general-purpose processors and/or one or more special-purpose processors (such as digital signal processing chips, graphics acceleration chips, and/or the like); one or more input devices 715, which can include, without limitation, a mouse, a numeric keypad, a keyboard, a touch screen, and/or the like; and one or more output devices 720, which can include, without limitation, a display device, a printer, a soundcard and/or the like.”);
an issuer interface module configured to interface with a first issuer computer system associated with the first account and a second issuer computer system associated with the second account, and to receive reward points associated with each of the first and second accounts from each of the respective first and second issuer computer systems (paragraphs 0028 and 0038-0039 “At process block 210, the interface may provide the consumer with the ability to add (or remove, process block 215) loyalty/financial accounts from the universal device…Once, the account  has been added, the account  then appears in the list with the other accounts and be accessed to view reward points, see balances, check for special offers, etc.” and “For example, processing center 405 may receive rewards information related to merchants’ 416 loyalty programs.  The rewards information may be consumer specific (i.e., account information, rewards balance, etc.) or may be general rewards/loyalty offers, coupons, rebates, etc.”);
an aggregator module configured to convert the reward points associated with each of the first account and the second account into reward money  by applying a first conversion factor for the first account and a second conversion factor for the second account, and to combine the reward money from the first account and the second account to provide aggregated reward money (paragraphs 0030, 0035, item 305 Figure 3 “In one embodiment, the interface may further provide the consumer with the option of combining rewards from one or more accounts (process block 225), as well as transferring rewards from one account to another. A rewards summary tab may be presented which may provide an aggregated summary for all of the accounts. Furthermore, the interface may present the consumer with conversion calculations, conversion restrictions, etc. For example, assuming that the consumer has one hundred frequent purchaser points from a shoe store, five hundred frequent flyer miles from an airline, and three hundred cash-back reward points from a credit card, the consumer may be able to combine/transfer these rewards in a variety of ways. In one embodiment, if the consumer desires to convert all of the rewards into frequent flyer miles, the one hundred frequent purchaser points may convert to fifty frequent flyer miles, and the three hundred cash-back rewards points may convert to one hundred frequent flyer miles. Accordingly, after combining the rewards from the shoe store and the credit card, the consumer would have a total of six hundred and fifty frequent flyer miles. Nonetheless, other combinations may be made as well as other conversion rates/penalties may be calculated.” and “In a further embodiment, a consumer may be able to redeem rewards value by exchanging the rewards value for cash value (process block 305). The cash value may then be distributed to the consumer using a money transfer (process block 310), for example, through a licensed money transmitter such a Western Union Financial Services, Inc., or through an agent affiliated with a money transmitter…. Payout of cash value may be accomplished through one of more other financial institutions. Cash value can include cash and cash-equivalents such as, for example, money orders, checks, travelers checks, gift cards, gift certificates, prepaid cards, debit cards, stored value cards, smart cards, sending money to an account associated with the consumer or another party (e.g., family member), providing store credit, etc.”);
Paintin does not teach a charity interface module in communication with the aggregator module, the charity module configured to receive a current geographic location of the consumer from a processing network computer system when the processing network computer system is processing a transaction request for a purchase by the consumer with all or a portion of the aggregated reward money.  However, Tietzen teaches Systems and Methods for Changing Operation Modes in a Loyalty Program and further teaches, “In some examples, the processor(s) may determine the location associated with a transaction based on obtained transaction or transaction initiating device information such as an IP address or device identifier associated with a transaction. In some examples, the processor(s) may determine the location associated with a merchant based on obtained transaction or transaction initiating device information such as a merchant identifier or a device identifier associated with the merchant. In some examples, the processor(s) may determine the location associated with the customer based on obtained transaction or transaction initiating device information such as token or payment identifier associated with the customer, an IP address, GPS, A-GPS or other location data associated with a customer device, etc.” (paragraph 0819), “In some examples, processor(s) on a mobile device running a loyalty or payment application, firmware or other code can be configured to transmit location information to the system as part of the payment process or loyalty program. For example, a mobile device involved in a transaction using a mobile device payment platform may include GPS or other location data, IP addresses, etc. as part of the transaction process or as part of the loyalty program. In other examples, the transaction initiating device or customer device may not explicitly provide any location information with the transaction data; however, the transaction system may be configured to determine a location associated with the transaction based on an IP address from which the transaction or other data was sent.” (paragraph 0821), “In some embodiments, the location information can be obtained in real or near-real time as the transaction is being processed. For example, location information can be received from transaction data as it is being processed by the transaction processing system. In some embodiments, location information obtained directly from a transaction initiating device, a purchaser device, and/or merchant device can be obtained concurrently with or within a short time period of a transaction being initiated or completed. For example, processor(s) at a transaction initiating device, a purchaser device, and/or merchant device may obtain GPS or other location data as part of the loyalty program. In some examples, a loyalty and/or payment application operating on a purchaser device may record location information for the device when a transaction is initiated or completed, or within a short period of the transaction.” (paragraph 0822) and “In some examples, by default, the charity(ies) to which the donation accrues may be associated with a payment account (e.g. a charity-branded credit card), may be associated with the loyalty system (e.g. a charity points program), may be selected by the consumer (e.g. loyalty system may provide options for donating amounts to one or more charities selected by the consumer), or may be selected or identified by any other mechanisms.” (paragraph 0802).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include a charity interface module in communication with the aggregator module, the charity module configured to receive a current geographic location of the consumer from a processing network computer system when the processing network computer system is processing a transaction request for a purchase by the consumer with all or a portion of the aggregated reward money as taught by Tietzen in order to identify one or more charities near the user’s location to facilitate donation of points/cash.      

Paintin does not teach to identify one or more charity organizations near the consumer’s current geographic location.  However, Tietzen teaches Systems and Methods for Changing Operation Modes in a Loyalty Program and further teaches, “At 6604, the system can be configured to determine whether the transaction occurred within the catchment area of the customer and/or the merchant. In some examples, the transaction location may be determined based on a terminal ID associated with the transaction, and/or a transaction code (e.g. identifying a card swipe/tap, online purchase, phone order, etc.).” (paragraph 0896), “For example, a community-based charity such as a charity supporting a children's community sports team may have a catchment area for transactions which occur within the community and/or surrounding area. In some examples, the catchment area parameters may be defined by postal codes, address ranges, distances or travel times from a defined address, and the like.” (paragraph 0882), and “If the transaction is determined to be local e.g. falls with the defined catchment area, the system can be configured to determine the one or more donation accounts associated with the customer support profile. In some examples, the customer support profile can identify one or more selected community charities/organizations/programs for receiving donation amounts and the ratio or proportion of donation amounts to split between the selected charities.” (paragraph 0897).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include identifying, via the one or more processors, one or more charity organizations near the consumer’s current geographic location as taught by Tietzen in order to allow the user to contribute or donate to charities close to the user’s location.       



Paintin does not teach to transmit a request to a user computer device of the consumer for a donation, the request having one or more selection options for a consumer to donate all or a portion of the rewards points of the first account and/or the second account to the one or more charity organizations to be displayed on a display interface of the user computer device.  However, Tietzen teaches Systems and Methods for Changing Operation Modes in a Loyalty Program and further teaches, “In some examples, by default, the charity(ies) to which the donation accrues may be associated with a payment account (e.g. a charity-branded credit card), may be associated with the loyalty system (e.g. a charity points program), may be selected by the consumer (e.g. loyalty system may provide options for donating amounts to one or more charities selected by the consumer), or may be selected or identified by any other mechanisms.” (paragraph 0802).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include to transmit a request to a user computer device of the consumer for a donation, the request having one or more selection options for a consumer to donate all or a portion of the rewards points of the first account and/or the second account to the one or more charity organizations to be displayed on a display interface of the user computer device as taught by Tietzen in order to allow the user to indicate the amounts of points or money to be distributed or transferred to the one or more charities.  
Paintin and Tietzen do not teach and receiving a selection of the one or more charity organizations and a portion or all of the reward points of the first account and/or the second account to be donated to the one or more charity organizations from the user computer device.  However, Postrel teaches a Method and System for Donating Reward Points to Targeted Charity and further teaches, “For example, a consumer may approach a POS device (integrated with POD functionality under this invention) at a merchant intending to use his credit card (issued by the issuing bank) to make a purchase. When the purchase transaction approval request is transmitted by the POS/POD to the funds processor, the funds processor will detect that the credit card used by the consumer was issued by an issuing bank that is also funds issuer under this invention. The funds processor will query the issuing bank/funds issuer to ascertain the number of reward points that consumer may have in his or her reward point account. The number of reward points is looked up by the issuing bank and returned to the funds processor, which will then transmit the number of reward points back to the POS/POD device for display on the touchscreen to the consumer with a query as follows:” (paragraph 0043), "You have 5,500 reward points in you account with Acme Bank. Would you like to donate some or all of these points to a charitable organization? ______ Yes ______ No" (paragraph 0044), “If the consumer indicates "No", then the purchase transaction is executed as usual. If, however, the consumer has been enticed to make such a donation, then the reward point donation transaction is executed as described above. A series of queries will be displayed that will determine the number of points to be donated as well as a recipient organization. A list of potential recipients may be displayed as follows:” (paragraph 0045), “Please choose a recipient of your reward points: USO____ American Red Cross____ Armed Forces____ Cancer Research___” (paragraph 0046) and “…In this invention, as shown in FIG. 2, the funds processor may act as a reward point exchange entity and interact with a plurality of reward point issuing entities (e.g. an issuing bank, an airline, and a hotel) in order to aggregate reward point value into an account held on behalf of the consumer/donor, generally at the request of the consumer/donor. In this case, the donor may be shown the total number of aggregated reward points held by the funds processor (in total exchange points or aggregated value), and/or the donor may be shown the individual reward totals from each issuing entity (the issuing bank, the airline, and the hotel, for example). The donor may opt to exchange reward points via the POS/POD device at the time of the donation transaction, and then make the desired donation, or the donor may choose to use only reward points that have already been aggregated into his reward account previously.” (paragraph 0047).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include and receiving a selection of the one or more charity organizations and a portion or all of the reward points of the first account and/or the second account to be donated to the one or more charity organizations from the user computer device as taught by Postrel in order to allow the user to select the one or more charities of their choice and designate a certain amount of money/rewards to the charities.    
Paintin, Tietzen and Postrel do not teach and a rewards store module in communication with the charity interface module and the aggregator module, the rewards store module being configured to, in response to the selection of the one or more charity organizations and a portion or all of the reward points of the first account and/or the second account to be donated, deduct the portion or all of the reward points of the first account and/or the second account to be donated from the first account and the second account.  However, Urban teaches Redeeming Affinity Rewards as Contribution and further teaches, “The method and computer program product, in an aspect, comprise presenting an individual, via the website of a service provider, with a list of affinity programs from which to donate points to a nonprofit organization. Next, after receiving a selection of an affinity program, the individual is asked for a desired amount of (vested) points to be redeemed. Then, the desired amount of points is converted into a cash equivalent amount using the affinity programs stated conversion rules. In such an aspect, the desired amount of points is then deducted from the balance of the individual's affinity program account. The service provider can then forward a portion of the cash equivalent amount to the nonprofit organization (after deducting a percentage as a "processing" or "transaction" fee). (paragraph 0023).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include and a rewards store module in communication with the charity interface module and the aggregator module, the rewards store module being configured to, in response to the selection of the one or more charity organizations and a portion or all of the reward points of the first account and/or the second account to be donated, deduct the portion or all of the reward points of the first account and/or the second account to be donated from the first account and the second account as taught by Urban in order to provide money or points associated with the user accounts to the selected charities.    
Paintin, Tietzen and Postrel do not teach and transmitting the reward money associated with the donated rewards points to the one or more charity organizations.  However, Urban teaches Redeeming Affinity Rewards as Contribution and further teaches, “The method and computer program product, in an aspect, comprise presenting an individual, via the website of a service provider, with a list of affinity programs from which to donate points to a nonprofit organization. Next, after receiving a selection of an affinity program, the individual is asked for a desired amount of (vested) points to be redeemed. Then, the desired amount of points is converted into a cash equivalent amount using the affinity programs stated conversion rules. In such an aspect, the desired amount of points is then deducted from the balance of the individual's affinity program account. The service provider can then forward a portion of the cash equivalent amount to the nonprofit organization (after deducting a percentage as a "processing" or "transaction" fee). (paragraph 0023).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include and transmitting the reward money associated with the donated rewards points to the one or more charity organizations as taught by Urban in order to provide money or points associated with the user accounts to the selected charities.   


 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Paintin, Tietzen, Postrel and Urban as applied to claim 12 above, and further in view of Postrel US Publication 20050080727 A1 (hereafter Postrel ‘727).  
Claim 13:
	As per claim 13, Paintin, Tietzen, Postrel and Urban teach the system of claim 12 as described above but do not teach further comprising:
a merchant interface module configured to receive products and/or services from merchants desiring to list the products and/or services for sale in the reward point aggregator system.  However, Postrel ‘727 teaches a Method and System for Using Reward Points to Liquidate Products and further teaches, “In another aspect of the invention, an electronic liquidation or bartering system is implemented, wherein product providers such as manufacturers, wholesalers, retailers, producers, distributors, etc. can provide surplus, returns, discontinued or overstocked goods for liquidation into the chain of supply of the system and exchange then for points as described herein. This provides an inventory management and liquidation system for these manufacturers and sellers. This embodiment is further described with respect to FIG. 11.” (paragraph 0072) and “Products to be liquidated may be made available to the user or consumer 1124 directly from the manufacturer 1112, or via any other product provider 1100. For example, a television manufactured by SONY may be liquidated under this invention directly from SONY (such as from the SONY web site www.sony.com), or from a distributor 1116 or other product provider 1100, etc. In addition, the product to be liquidated may be made available from a web site catalog of a points issuer/aggregator or some other third party or listed directly on a points exchange server through a pre-arranged agreement with the provider of the product or directly listed or advertised by the exchange server or network. The actual source of the product to be liquidated under this invention makes no difference to the consumer 1124, who will obtain the product substantially in exchange for reward points as now described.” (paragraph 0075).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Paintin to include a merchant interface module configured to receive products and/or services from merchants desiring to list the products and/or services for sale in the reward point aggregator system as taught by Postrel ‘727 in order to present the user the available product or services for purchase.  
a display interface module in communication with the rewards store module and configured to display the populated rewards store and the reward points associated with each of the first account and the second account to the consumer at the display interface of the user computer device.  However, Postrel ‘727 teaches a Method and System for Using Reward Points to Liquidate Products and further teaches, ““Products to be liquidated may be made available to the user or consumer 1124 directly from the manufacturer 1112, or via any other product provider 1100. For example, a television manufactured by SONY may be liquidated under this invention directly from SONY (such as from the SONY web site www.sony.com), or from a distributor 1116 or other product provider 1100, etc. In addition, the product to be liquidated may be made available from a web site catalog of a points issuer/aggregator or some other third party or listed directly on a points exchange server through a pre-arranged agreement with the provider of the product or directly listed or advertised by the exchange server or network. The actual source of the product to be liquidated under this invention makes no difference to the consumer 1124, who will obtain the product substantially in exchange for reward points as now described.” (paragraph 0075) and “For example, assume that the retail value is considered by a consumer in a given transaction to be 0.01 (one cent) per point, and the consumer wants to purchase a SONY television at an MSRP of $1,000. The consumer views a web page from a web site maintained by one of the parties, such as the liquidation broker, and is given an offer to acquire the SONY television in exchange for $250 cash and 25,000 reward points. Since the retail value of each reward point in this case is 0.01, the consumer perceives that he has paid a value equivalent in reward points to $250 (25,000.times.0.01=$250) plus the $250 cash, for a total perceived value of $500, which is still much less than the MSRP of $1,000.00 for the television.” (paragraph 0077).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include  a display interface module in communication with the rewards store module and configured to display the populated rewards store and the reward points associated with each of the first account and the second account to the consumer at the display interface of the user computer device as taught by Postrel ‘727 in order to present information about a product or service and the required points/cash to purchase the product or service.  
Claim 14:
As per claim 14, Paintin, Tietzen, Postrel, Urban and Postrel ‘727 teach the system of claim 13 as described above and Paintin further teaches wherein the issuer interface module is further configured to receive the first conversion factor from the first issuer computer system, and the second conversion factor from the second issuer computer system (paragraph 0030).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Paintin, Tietzen, Postrel, Urban, and Postrel ‘727 as applied to claim 14 above, and further in view of Manstein et al. US Publication 20080249915 A1.  
Claim 15:
As per claim 15, Paintin, Tietzen, Postrel, Urban and Postrel ‘727 teach the system of claim 14 as described above but do not teach wherein the rewards store module is further configured to determine whether products and/or services are approved for inclusion in a rewards store based on whether each of the products and/or services have a price that is equal to or less than an amount of the aggregated reward money, to populate the rewards store with the approved products and/or services, and  store each of the products and/or services that are not approved, wherein the products and/or services that are not approved have a price that is greater than the amount of the aggregated reward money.  However, Manstein teaches a Secure, Objective Online Exchange, Confirmation and Evaluation Methods and further teaches, “The method may have the steps of: offering a product for sale by a seller at a predetermined price. The seller decides to sell a product through the online marketplace. He commits to make the product available for the duration of his online offering. The next steps may be a buyer committing to purchase the product in an amount equal to the predetermined price and determining if the buyer's account has monies available in an amount greater than or equal to the predetermined price to provide a sufficient currency status or insufficient currency status. If the buyers account has a sufficient currency status, holding monies from the buyer's account in an amount equal to the predetermined price are transferred into a holding account to provide holding account monies. Fees may also be taken out of the holding account for the service described and claimed herein. The present invention may also provide the step of debiting the buyers account directly. Another alternative may be the step of: providing a wire transfer form to the buyer; accepting wire transfer information from the buyer; and transferring monies from the buyer to the holding account. Yet another alternative may be the step of: accepting credit and debit cards, accepting any digital form of a financial instrument from the buyer to permit transfer from the buyers account to the holding account. If the buyers account has insufficient currency status, the transaction is concluded.” (paragraph 0015).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Paintin to include wherein the rewards store module is further configured to determine whether products and/or services are approved for inclusion in a rewards store based on whether each of the products and/or services have a price that is equal to or less than an amount of the aggregated reward money, to populate the rewards store with the approved products and/or services, and  store each of the products and/or services that are not approved, wherein the products and/or services that are not approved have a price that is greater than the amount of the aggregated reward money as Manstein in order to determine which products to provide based on the amount of points or credits/money.  
Claim 16:
As per claim 16, Paintin, Tietzen, Postrel, Urban, Postrel ‘727, and Manstein teach the system of claim 15 as described above and Manstein further teaches wherein the rewards store module does not populate the rewards store with the products and/or services that are not approved (paragraph 0015).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include wherein the rewards store module does not populate the rewards store with the products and/or services that are not approved as taught by Manstein in order to prevent from the user purchase items or a service based on having insufficient points/credits/money.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Paintin, Tietzen, Postrel and Urban as applied to claim 12 above, and further in view of Aviles et al. US Publication 20050021353 A1.  
Claim 18:
As per claim 18, Paintin, Tietzen, Postrel and Urban teach the system of claim 12 as described above but do not teach further comprising a validation module involved in confirming a legitimacy of each of the one or more charity organizations.  However, Aviles teaches Donation System and Method and further teaches, “Charity database 40 may be a database including information related to one or more individual, entity, government approved charities or the like. In one embodiment, the database may include or have access to all government approved charities. The charities may include 501 (c)(3) organizations. 501 (c)(3) organizations are charities or philanthropies that have obtained a not-for-profit status through documentation by the Internal Revenue Service. To obtain IRS approval, 501 (c)(3) organizations must have purposes that are charitable, educational, religious, scientific, literary, supporting national or international amateur sports, supporting the prevention of cruelty to children or animals, and/or supporting testing related to public safety. An example of a 501 (c)(3) organization is the Muscular Dystrophy Association. Charity database 40 may also comprise databases of any charitable organizations, individuals, businesses, political campaigns, lobbying groups, trade associations, business leagues, chambers of commerce, and the like. For example, charity database 40 may also comprise databases of any 501 (c) and/or 509 (a) organizations. Further, charity database 40 may also obtain information from a third-party database vendor such as GuideStar.RTM., which maintains a national database of 501 (c)(3) charities. Charity database 40 may maintain its database of 501 (c)(3) or other organizations by continuously, randomly or periodically downloading new or updated information to database 40 from a government list, such as those listed in IRS Publication 78, Cumulative List of Organizations. Information may also be downloaded and/or updated in real-time or on a batch basis, where downloading and/or updating recurs on a daily, weekly, monthly, and/or other time period.” (paragraph 0046).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include further comprising a validation module involved in confirming a legitimacy of each of the one or more charity organizations as taught by Aviles in order to insure that points/credits/money are donated to charities that fulfil their core missions.     
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Paintin, Tietzen, Postrel, Urban, Postrel ‘727, and Manstein teach as applied to claim 16 above, and further in view of Arkes US Patent 7152042 B1.
Claim 19:
As per claim 19, Paintin, Tietzen, Postrel, Urban, Postrel ‘727, and Manstein teach the system of claim 16 as described above but do not teach further comprising a consumer interface module that allows a second consumer enrolled in the reward point aggregator system to submit a bid to purchase the reward points from the consumer.  However, Arkes teaches an Incentive Points Redemption Program Carried Out Via An On-line Auction and further teaches, “In the embodiment of the invention where a participant is allowed to purchase points, an established dollars-to-points conversion ratio is maintained and used during the sale of points to participants. The ratio may be determined on a specified basis such as for: a particular sponsor, a level of points purchased, or a particular auction.” (column 12, lines 59-64).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paintin to include teach further comprising a consumer interface module that allows a second consumer enrolled in the reward point aggregator system to submit a bid to purchase the reward points from the consumer as taught by Arkes in order to allow the consumer to profit from an excess of reward points not being used.   

Response to Arguments
Applicant’s arguments, see pages 11-15, filed July 27, 2021, with respect to the rejection(s) of claim(s) 1-4, 9-11, 15-16 and 19 under 35 U.S.C. 103 and claim (s) 12-14 and 20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Paintin, Postrel, Tietzen, and Urban (independent claims 1 and 20) and Paintin, Tietzen, Postrel and Urban (independent claim 12).  

Claims 1-20 rejected under 35 U.S.C. 101 have been withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837.  The examiner can normally be reached on Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682